Exhibit 10.1

 



April 30, 2015

 

Pablo Jimenez

166 South Street

Rockport, MA 01966

 

Delivered via Email

 

Dear Pablo:

 

Celsus Therapeutics PLC (the “Company”) has accepted your resignation, ending
your employment with Company. Although the Company has no obligation to provide
you with any kind of separation pay, it is prepared to assist you with your
transition to new employment. This letter sets forth the terms of the Separation
Agreement (the “Agreement”) that the Company is offering to you to aid in your
employment transition.

 

1. Separation. Your last day of work with the Company and your employment
termination date will be April 30, 2015 (the “Separation Date”).

 

2. Accrued Salary and Vacation. On the Separation Date the Company will pay you
all accrued wages, and all accrued and unused vacation, if any, earned through
the Separation Date, subject to all required payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement.

 

3. Separation Pay. If you sign this Agreement, return it by the deadline
specified below, and comply with its terms, the Company will pay you, as
separation pay, the equivalent of three (3) months of your current base wages,
less standard payroll deductions and withholdings. Such amount will be paid over
the course of three months from the Effective Date (as defined below.

 

4. Health Insurance. Your group health insurance will cease on the last day of
the month in which your employment ends. At that time, you will be eligible to
continue your group health insurance benefits at your own expense, subject to
the terms and conditions of the benefit plan, federal COBRA law, and, as
applicable, state insurance laws. You will receive additional information
regarding your right to elect continued coverage under COBRA in a separate
communication.

 

5. Tax Matters. The Company will withhold required federal, state, and local
taxes from any and all payments contemplated by this Agreement. Other than the
Company’s obligation and right to withhold, you will be responsible for any and
all taxes, interest, and penalties that may be imposed with respect to the
payments contemplated by this Agreement (including, but not limited to, those
imposed under Internal Revenue Code Section 409A).

 

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
benefits, or separation pay after the Separation Date. Thus, for any employee
benefits sponsored by the Company not specifically referenced in this Agreement,
you will be treated as a terminated employee effective on your Separation Date.
This includes but is not limited to a 401(k) plan, life insurance, accidental
death and dismemberment insurance, and short and long-term disability insurance.

 

 

 

 

Pablo Jimenez

04/30/2015

Page 2

 

7. Expense Reimbursement. You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.

 

8. Return of Company Property. By the Separation Date, you agree to return to
the Company all hard copy and electronic documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including, but not limited to, files, notes, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information (including email), tangible property (laptop computer, cell phone,
PDA, etc.), credit cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). If you discover
after the Separation Date that you have retained any Company proprietary or
confidential information, you agree immediately upon discovery to contact the
Company and make arrangements for returning the information.

 

9. Post Employment Restrictions. You acknowledge your continuing obligations
under your Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (the “Proprietary Agreement”) which prohibits
disclosure of any confidential or proprietary information of the Company and
solicitation of Company employees and customers. A copy of your Proprietary
Agreement is attached hereto as Exhibit A.

 

10. Confidentiality. The existence of this Agreement and its provisions will be
held in strictest confidence by you and will not be publicized or disclosed in
any manner whatsoever; provided, however, that you may disclose this Agreement
in confidence: (a) to your spouse or partner; (b) to your attorney, accountant,
auditor, tax preparer, and financial advisor, provided that such individuals
first agree that they will treat such information as strictly confidential and
that you agree to be responsible for any disclosure by any such individual as if
you had made the disclosure; and (c) as necessary to enforce its terms or as
otherwise required by law. You agree not to disclose the terms of this Agreement
to any current or former Company employee.

 

11. Nondisparagement. You agree not to disparage the Company, and its officers,
directors, employees, or agents, in any manner likely to be harmful to them or
their business, business reputation or personal reputation; provided, however,
that statements which are made in good faith in response to any question,
inquiry, or request for information required by legal process shall not violate
this paragraph. Nothing in this restriction is intended to limit you from giving
honest statements or before an administrative agency investigating an alleged
violation of discrimination laws.

 

 

 

  

Pablo Jimenez

04/30/2015

Page 3

 

12. Release of All Claims. Except as otherwise set forth in this Agreement, you
hereby release, acquit and forever discharge the Company, TriNet HR Corporation
and their affiliates, officers, agents, administrators, servants, employees,
attorneys, successors, parent, subsidiaries, assigns, and affiliates (the
“Released Party” or “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities, and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts,
omissions, or conduct at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (i) claims and
demands arising out of or in any way connected with your employment with the
Company, or the termination of that employment; (ii) claims or demands related
to your compensation or benefits with the Company, including but not limited to,
wages, salary, bonuses, commissions, vacation pay, fringe benefits, expense
reimbursements, incentive pay, severance pay, or any other form of compensation;
(iii) claims pursuant to any federal, state or local law, statute, or cause of
action including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees or other claim arising under the federal Civil
Rights Act of 1964, as amended; the federal Americans with Disabilities Act of
1990, as amended; the federal Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”); the federal Family Medical Leave Act, as amended; the
federal Worker Adjustment and Retraining Notification Act, as amended; the
Employee Retirement Income Security Act of 1974, as amended; Massachusetts Fair
Employment Practices Law (Mass. Gen. Laws ch. 151B, §1 et seq.); Massachusetts
Sexual Harassment Law (Mass. Gen. Laws ch. 214, §1C); Massachusetts Equal Pay
Law (Mass. Gen. Laws ch. 149, §105A – C); Massachusetts Age Discrimination Law
(Mass. Gen. Laws ch. 149, §24A et seq.); Massachusetts Family and Medical Leave
Law (Mass. Gen. Laws ch. 149, §52D); Massachusetts WARN Laws (Mass. Gen. Laws
ch. 149, §182; Mass. Gen. Laws ch. 151A, §71A-G); New York Human Rights Law
(N.Y. Exec., §290 et seq.); New York Equal Pay Law (N.Y. Lab., §194); New York
WARN Act (N.Y. Lab., §860, et seq.) New York Military Spousal Leave Law (N.Y.
Lab., §202-i) as amended; (iv) all tort claims, including without limitation,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing, including
claims arising out of an Employment Agreement, sales commission plan or
incentive compensation plan applicable to your employment with the Company. To
the extent permitted by law, you also promise never directly or indirectly to
bring or participate in an action against any Released Party under California
Business & Professions Code Section 17200 or any unfair competition law of any
jurisdiction.

 

Excluded from this Agreement are any claims which by law cannot be waived in a
private agreement between an employer and employee. Moreover, this Release does
not prohibit you from filing a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or equivalent state agency in your state or
participating in an EEOC or state agency investigation. You do agree to waive
your right to monetary or other recovery should any claim be pursued with the
EEOC, state agency, or any other federal, state or local administrative agency
your behalf arising out of or related to your employment with and/or separation
from the Company.

 

 

 

  

Pablo Jimenez

04/30/2015

Page 4

 

13. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, as amended. You also
acknowledge that the consideration given for the waiver and release herein is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) you have been advised
hereby that you have the right to consult with an attorney prior to executing
this Agreement; (c) you have up to twenty-one (21) days from the date of this
Agreement to execute this Agreement (although you may choose to voluntarily
execute this Agreement earlier); (d) you have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”); and (f) this Agreement does not affect your ability to test
the knowing and voluntary nature of this Agreement.

 

14. No Actions or Claims. You represent that you have not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court from the beginning of
time to the date of execution of this Agreement and that you will not do so at
any time hereafter, based upon events occurring prior to the date of execution
of this Agreement. In the event any agency, union, or court ever assumes
jurisdiction of any lawsuit, claim, charge, grievance, arbitration, or
complaint, or purports to bring any legal proceeding on your behalf, you will
ask any such agency, union, or court to withdraw from and/or dismiss any such
action, grievance, or arbitration, with prejudice.

 

15. Waiver. In granting the release herein, you understand that this Agreement
includes a release of all claims known or unknown. In giving this release, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code which reads
as follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” You hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown or unsuspected claims
you may have against the Released Parties.

 

 

 

  

Pablo Jimenez

04/30/2015

Page 5

 

16. Employment Rights. You hereby waive any and all rights to employment or re-
employment with the Company or any successor or affiliated organization
(“Related Entity”). You agree that the Company and the Related Entities have no
obligation, contractual or otherwise, to employ or re-employ you, now or in the
future, either directly or indirectly, on a full-time, part-time, or temporary
basis, including, but not limited to, utilizing your services as a temporary
employee, worker, or contractor through any temporary service providers,
vendors, or agencies.

 

17. Acknowledgements and Representations. You acknowledge and represent that you
have not suffered any discrimination or harassment by any of the Released
Parties on account of your race, gender, national origin, religion, marital or
registered domestic partner status, sexual orientation, age, disability, medical
condition, or any other characteristic protected by law. You acknowledge and
represent that you have not been denied any leave, benefits or rights to which
you may have been entitled under the FMLA or any other federal or state law, and
that you have not suffered any job-related wrongs or injuries for which you
might still be entitled to compensation or relief. You further acknowledge and
represent that, except as expressly provided in this Agreement, you have been
paid all wages, bonuses, compensation, benefits and other amounts that any of
the Released Parties have ever owed to you, and you understand that you will not
receive any additional compensation, severance, or benefits after the Separation
Date, with the exception of any vested right you may have under the terms of a
written ERISA-qualified benefit plan.

 

18. Medical Bills, Liens, and Other Potential Rights for Reimbursement

(a) Responsibility for Satisfaction of All Liens. You represent and warrant that
all bills, costs, orliens resulting from or arising out of any injuries and
claims are your responsibility to pay. You agree to assume responsibility for
satisfaction of any and all demands for payment, claims or liens of any kinds,
that arise from or are related to payments made or services provided to you or
on your behalf. You agree to assume responsibility for all expenses, costs, or
fees incurred by you related to your alleged injuries and claims including
without limitation, all Medicare conditional payments, subrogation claims,
liens, or other rights to payment, relating to medical treatment or lost wages
that have been or may be asserted by any health care provider, insurer,
governmental entity, employer, or other person or entity. Further, you and your
attorney (if any) will indemnify, defend and hold Released Parties harmless from
any and all damages, claims, and rights to payment, including any attorneys’
fees, brought by any person, entity, or governmental agency to recover any of
these amounts. If any governmental entity, or anyone acting on behalf of any
governmental entity, seeks damages including multiple damages from Released
Parties relating to payment by such governmental entity, or anyone acting on
behalf of such governmental entity, relating to your alleged injuries and
claims, you will defend and indemnify Released Parties and hold Released Parties
harmless from any and all such damages, claims, liens, Medicare conditional
payments, and rights to payment, including any attorneys’ fees sought by such
entities.

 

 



 

Pablo Jimenez

04/30/2015

Page 6

 

(b) Good Faith Resolution. This settlement is based upon a good faith
determination of you and the Company to resolve any potential claims. You and
the Company have not shifted responsibility of medical treatment to Medicare in
contravention of 42 U.S.C. Section 1395y(b). You and the Company have made every
effort to adequately protect Medicare’s interest and incorporate such in the
settlement terms.

(c) Representation that Employee is Not a Medicare Beneficiary. You and your
counsel (if any) warrant that you are not a Medicare beneficiary as of the date
of this Agreement.

(d) Representation that No Medicare Conditional Payments Exist. You and your
counsel (if any) further represent and warrant that you are aware of no Medicare
conditional payments that have been made on your behalf.

 

19. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final, and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties, or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors, and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors, and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of
Massachusetts.

 

If this Agreement is acceptable to you, please sign below and return the
original to me no sooner than the Separation Date and no later than May 21,
2015.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

Celsus Therapeutics PLC

 

By: /s/ Gur Roshwalb

Gur Roshwalb

CEO

 

 

 

  

Pablo Jimenez

04/30/2015

Page 7

 

Agreed:

 

/s/ Pablo Jimenez

Pablo Jimenez

 

Date: April 30, 2015

 

 

 

 

Pablo Jimenez

04/30/2015

Page 8 

 

EXHIBIT A

Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Agreement

 



 

